        Case: 3:20-cv-00249-wmc Document #: 87 Filed: 03/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


REVEREND GREG LEWIS, et al.,

                             Plaintiffs,                 Case No. 20- CV-284
   v.

DEAN KNUDSON, et al.,

                             Defendants.


                                NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that Attorney Terrence M. Polich hereby appears as attorney
for Defendants Dean Knudson, Julie M. Glancey, Robert F. Spindell, Jr., Mark L. Thomsen, Ann
S. Jacobs, Marge Bostelmann, and Meagan Wolfe. I request that copies of all papers and
pleadings be served upon me at the address indicated below.


        Dated: 3/30/2020                   LAWTON & CATES, S.C.

                                           Electronically signed by Terrence M. Polich
                                           Terrence M. Polich, SBN: 1031375


345 W. Washington Avenue, Suite 201
P.O. Box 2965
Madison, WI 53701-2965
Phone: (608) 282-6200
Fax: (608) 282-6252
tpolich@lawtoncates.com
